Citation Nr: 0805732	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-29 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002 & Supp. 2007) for a low back disorder.  
 
2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bilateral lower extremity neuropathy. 
 
3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bilateral hip disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran has verified active service from November 1969 to 
June 1970.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (BVA or Board) on appeal from 
a July 2004 determination of the Muskogee, Oklahoma Regional 
Office (RO) that denied entitlement to compensation under 
38 U.S.C.A. § 1151 for a low back disorder, bilateral lower 
extremity neuropathy and bilateral hip disability.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The record reflects that in correspondence dated and received 
in August 2004, the veteran indicated that he wanted a BVA 
hearing at a local VA office.  He requested a "personal 
interview" in August 2004.  The appellant reiterated his 
desire for a personal hearing in a letter dated in August 
2005.  In a Report of Contact dated in September 2005, it was 
noted that per a conversation with the veteran, he wanted to 
discontinue his request for a personal hearing before a local 
hearing officer.  A VA Form 9 dated in September 2005 was 
submitted on the appellant's behalf by someone who signed as 
an appointed representative and checked the box indicating 
that he did not want a BVA hearing 'per conversation with the 
veteran.'

The Board observes, however, that in the Informal Hearing 
Presentation dated in April 2007, the representative 
emphatically contends that the veteran "clearly desires to 
have a personal hearing, but has not been afforded one."  It 
is asserted that he "indicated to his service representative 
on April 20, 2007...that if the claim is not granted, he 
absolutely wants the personal hearing he repeatedly 
requested."  

Under the circumstances, although the most recent request for 
a travel board hearing was not received within 90 days of 
certification of the appeal to the Board, it appears that 
there was confusion as to whether the veteran actually wished 
to withdraw his request for a personal hearing.  The record 
reflects that the veteran's accredited representative has 
recently had contact with the veteran in April 2007 at which 
time the veteran indicated that he did want the personal 
hearing he had requested.  The Board is thus of the opinion 
that the appeal should be remanded to the RO for appropriate 
action as provided for under 38 C.F.R. § 20.1304(b) (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and 
ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007), and any 
other legal precedent are fully 
complied with and satisfied since 
the most recent duty-to-assist 
letter dated in May 2004.

2.  The veteran should be 
scheduled for a personal hearing 
before a traveling member of the 
Board of Veterans' Appeals at the 
RO as soon as practicable.

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded. Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

